DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's After Final amendment, filed on August 10 of 2022, has been entered.  No claim has been amended, or added.  Claims 1-12 have been cancelled.  Claims 13-20 are still pending in this application, with only claim 13 being independent.  Dependent claims 15 and 18 have been previously withdrawn from consideration as directed to non-elected inventions.

Election/Restrictions
Claim 13 is allowable (see section 9 of the instant Office Action, below). 

The restriction requirement between the species of Figures 1, 4, 5, 7 and 9, as set forth in the Office action mailed on December 20 of 2021, has been reconsidered in view of the allowability of claim 13 (as indicated above), pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 20 of 2021 is withdrawn.  Claim 15 (directed to a connector including conductive “hook and loop connectors”) and claim 18 (directed to electric power receiving arrangements including “inductive receiver and transmitter coils”) are no longer withdrawn from consideration because the claims require all the limitations of allowable claim 13 (from which both claims 15 and 18 directly depend).

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CLAIM 13.	A lighting system including: 
a surface assembly including a substrate and an electric power transfer arrangement connected to the substrate, and in electrical communication with an external power source, the electric power transfer arrangement including at least one of conductive fabric or conductive foam; 
a light assembly configured to be removably attached to a surface of the surface assembly and to receive electric power transferred by the surface assembly from the external power source, the light assembly including: 
a light source; 
a connector including at least one of a magnet or hook and[[/or]] loop connectors, the connector configured to removably attach the light assembly to the surface of the surface assembly; and 
an electric power receiving arrangement in electrical communication with the light source, the electric power receiving arrangement configured to transmit the power from the electric power transfer arrangement to the light source to cause the light source to emit light, the electric power receiving arrangement including electrical contacts on an exposed surface of the light assembly, the electrical contacts configured to receive the power from the electric power transfer arrangement by contacting the conductive fabric or the conductive foam.    

CLAIM 15.	The lighting system according to claim 13, wherein: 
the connector includes the hook and[[/or]] loop connectors and the hook and[[/or]] loop connectors are conductive; 
the conductive hook and[[/or]] loop connectors define the electric power receiving arrangement; the electric power transfer arrangement includes the conductive fabric; 
an exposed cover layer of the surface assembly includes the conductive fabric; and 
when the light assembly is attached to the surface assembly, the conductive hook and[[/or]] loop connectors form an electrical connection with the conductive fabric.
 
Allowable Subject Matter
Claims 13-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Applicant teaches an illumination system including a substrate, at least one of a conductive fabric or foam provided in the substrate and in electrical communication with a power source, a light source, a connector including a magnet, and electrical contacts configured to contact the conductive fabric of foam. The light source, connector and electrical contacts forming a light assembly, such that, upon the electrical contacts contacting the conductive fabric or foam, power from a source external to the light assembly, but in electrical communication with the conductive fabric of foam is transferred to energized the light source.
While the use and advantages of movable light assemblies, specifically those including electrical contact means and magnetic supports, are old and well known in the art (as evidenced by the Prior Art already made of record), no prior art was found teaching individually, or even suggesting in combination with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, such movable light assembly coupled to a substrate including a conductive fabric or foam, as defined by the instant claims and described in applicant’s originally filed disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875